Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 1 of 9 PageID #: 7364




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  JOHN DOE,                                       )
                                                  )
                               Plaintiff,         )
                                                  )
                          v.                      )     No. 1:20-cv-02006-JRS-MJD
                                                  )
  THE TRUSTEES OF INDIANA                         )
  UNIVERSITY, et al.,                             )
                                                  )
                               Defendants.        )




                    Order on Defendants' Partial Motion to Dismiss

        On June 16, 2020, Indiana University School of Medicine ("IUSM") expelled

  Plaintiff John Doe.      Doe brings claims against IUSM, the Trustees of Indiana

  University, Indiana University Kelley School of Business ("IUKSB"), Indiana

  University ("IU"), Purdue University – Indianapolis ("IUPUI") (collectively, the

  "University"), 1 and Jay Hess, Bradley Allen, and Gregory Kuester, in their individual

  and official capacities. Doe alleges a violation of Title IX of the Education

  Amendments Act of 1972, 20 U.S.C. § 1681 et seq., and a deprivation of procedural

  due process, cognizable under 42 U.S.C. § 1983. Defendants move to dismiss Doe's

  procedural due process claim, which is asserted in Count II of the Amended

  Complaint. For the reasons that follow, Defendants' Partial Motion to Dismiss, (ECF

  No. 28), is granted in part.



  1
      The Court assumes that IUSM, IUKSB, and IUPUI are suable entities.
Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 2 of 9 PageID #: 7365




                                    I.   Background

     In the fall of 2017, Doe matriculated at IUSM. (Am. Compl. ¶ 50, ECF No. 8 at

  12.)   Doe and Jane Roe, another IUSM medical student, began their year-long

  romantic relationship in October of 2017. (Id. ¶¶ 118–19, ECF No. 8 at 21.) During

  their relationship, Doe and Roe went through several break-ups and reconciliations.

  (Id. ¶¶ 123, 128, ECF No. 8 at 21, 22.) In July of 2018, an incident transpired that

  would bring about the end of their relationship and lead to this suit. An argument

  between Doe and Roe about Roe's daughter ended in Doe colliding with Roe as he

  rushed to leave the residence. (Id. ¶¶ 135–39, ECF No. 8 at 23–24.)

     On October 26, 2018, Emily Walvoord, Associate Dean for Student Affairs, and

  Marti Reeser, Assistant Dean for Health and Professions and Pre-Doctoral Programs,

  notified Doe that someone had filed a complaint against him. (Id. ¶¶ 152–54, ECF

  No. 8 at 26.) On January 18, 2019, Gregory Kuester, an interim investigator retained

  by the University, notified Doe that a formal Title IX investigation was underway

  concerning Doe's possible involvement in several incidents that occurred between

  November 2017 and July 2018. (Id. ¶¶ 162–165, ECF No. 8 at 28.)

     On April 26, 2019, the University released the final report of its investigation into

  the Title IX allegations against Doe. The report charged Doe with two violations of

  the Code of Student Rights, Responsibilities & Conduct. (Id. ¶ 202, ECF No. 8 at 34–

  35.)   On May 20, 2019, Doe appeared, with his attorney, before a three-person

  administrative hearing panel. (Id. ¶ 212, ECF No. 8 at 36–37.) The panel imposed a

  one-year suspension from IUSM, among other sanctions. (Id. ¶ 239, ECF No. 8 at



                                             2
Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 3 of 9 PageID #: 7366




  41.) Doe appealed the panel's findings and sanctions, (id. ¶ 240, 250, ECF No. 8 at

  42, 44), which appeal was denied on June 7, 2019, (id. ¶ 251, ECF No. 8 at 44). Doe

  was required to serve the one-year suspension.

     Because Doe was found to have violated the 2018–2019 Student Sexual

  Misconduct Policy (the "Policy"), which is considered a violation of IUSM's

  Professional Conduct Policy, Doe was required to appear before IUSM's Student

  Promotions Committee ("SPC"). (Id. ¶ 253, ECF No. 8 at 44.) Doe met with the SPC,

  (id. ¶ 268, ECF No. 8 at 46–47), which recommended that Doe be dismissed from

  IUSM, (id. ¶ 276, ECF No. 8 at 48.) Doe ultimately sought final review by the Dean

  of IUSM, Jay Hess. (Id. ¶ 291, ECF No. 8 at 50.) Dean Hess reviewed and granted

  Doe's appeal, overturning Doe's dismissal from IUSM. (Id. ¶ 296, ECF No. 8 at 51.)

  However, Dean Hess placed additional limitations on Doe before he could re-enroll at

  IUSM, including that Doe take one additional year of administrative leave—on top of

  the already-imposed one-year suspension—before returning to IUSM. (Id. ¶ 297,

  ECF No. 8 at 51.)

     Dean Hess's decision to grant Doe's appeal was solidified in a March 27, 2020

  letter. (Id. ¶ 301, ECF No. 8 at 51–52.) The letter advised that Doe would still be

  required to complete all sanctions resulting from the Title IX investigation. (Id.) The

  letter also described the additional conditions imposed on Doe, notably the one-year

  administrative leave, and stated that "any subsequent violation of academic or

  personal codes of conduct would potentially impact or jeopardize Doe's return in

  Spring 2021." (Id.) Finally, the letter stated that Allen, Senior Associate Dean for



                                            3
Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 4 of 9 PageID #: 7367




  Medical Student Education, would be the "sole individual responsible for

  determining" whether Doe met the outlined requirements and that Doe would be

  required to meet with Dean Allen to apply for reinstatement to IUSM. (Id. ¶¶ 302–

  03, ECF No. 8 at 52.)

     While suspended, Doe applied for admission to IUKSB, seeking an MBA. (Id.

  ¶ 313, ECF No. 8 at 53.) During the application process, in response to the behavior

  disclosure question, Doe disclosed previous misconduct. (Id. ¶ 314, ECF No. 8 at 53–

  54.) The disclosure of his previous misconduct triggered a review of Doe's application

  by the Prior Misconduct Review Committee ("PMRC"). (Id. ¶ 316, ECF No. 8 at 54.)

  The PMRC notified Doe that it discovered discrepancies between his application

  statements and its findings and asked him to provide an explanation, which he did.

  (Id. ¶¶ 325–27, ECF No. 8 at 55.) Doe notified Dean Hess about the discrepancies.

  (Id. ¶ 317, ECF No. 8 at 54.)

     On May 29, 2020, the PMRC met to review Doe's application statements and the

  explanation he provided about the discrepancies and then denied his application to

  IUKSB. (Id. ¶ 330, ECF No. 8 at 56.) On June 16, 2020, Dean Hess informed Doe by

  letter that he was dismissed from IUSM because his "statements in support of his

  IUKSB application did not accurately represent Dean Hess's decision concerning

  Doe's appeal." (Id. ¶¶ 345–46, ECF No. 8 at 58.) This suit followed.

                                   II.   Legal Standard

     To survive a motion to dismiss for failure to state a claim, a plaintiff must allege

  "enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.



                                              4
Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 5 of 9 PageID #: 7368




  Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the plaintiff

  pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009). Thus, a "plaintiff must do better than putting a few words on paper that, in

  the hands of an imaginative reader, might suggest that something has happened to

  her that might be redressed by the law." Swanson v. Citibank, N.A., 614 F.3d 400,

  403 (7th Cir. 2010) (emphasis in original).

     When considering a motion to dismiss for failure to state a claim, courts "take all

  the factual allegations in the complaint as true," Iqbal, 556 U.S. at 678, and draw all

  reasonable inferences in the plaintiff's favor, Roberts v. City of Chicago, 817 F.3d 561,

  564 (7th Cir. 2016). Courts need not accept the truth of mere legal conclusions. Iqbal,

  556 U.S. at 678–79. "[I]f a plaintiff pleads facts that show its suit [is] barred . . . , it

  may plead itself out of court under a Rule 12(b)(6) analysis." Orgone Capital v.

  Daubenspeck, 912 F.3d 1039, 1044 (7th Cir. 2019) (quoting Whirlpool Fin. Corp. v.

  GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995)); see also Bogie v. Rosenberg, 705

  F.3d 603, 609 (7th Cir. 2013) (on a motion to dismiss "district courts are free to

  consider 'any facts set forth in the complaint that undermine the plaintiff’s claim'"

  (quoting Hamilton v. O'Leary, 976 F.2d 341, 343 (7th Cir. 1992))).

                                     III.   Discussion

     Both sides mention the possibility of the Court converting Defendants' Partial

  Motion to Dismiss to a motion for summary judgment, see Fed. R. Civ. P. 12(d). (See

  ECF No. 103 at 2 n.2; ECF No. 105 at 2.) A district court has discretion regarding



                                               5
Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 6 of 9 PageID #: 7369




  whether to convert a motion to dismiss to a motion for summary judgment. See

  Hecker v. Deere & Co., 556 F.3d 575, 583 (7th Cir. 2009).

     Here, the Court has decided not to convert the motion to dismiss and will analyze

  the complaint under Rule (12)(b)(6). The motion to dismiss was briefed in December

  2020; since then, discovery has closed and the parties have fully briefed a motion for

  summary judgment, (ECF No. 122). Defendants' summary judgment motion seeks a

  judgment in their favor on all issues, all claims, and as to all parties. Such a judgment

  would be final and resolve the entire action. Therefore, little would be gained by

  converting the present, partial motion to dismiss to a motion for summary judgment,

  and the Court proceeds under the standards that govern a Rule 12(b)(6) motion to

  dismiss.

     In moving for partial dismissal, Defendants argue that (1) Doe seeks improper

  relief against every Defendant, and (2) Doe's due process claim challenging his

  dismissal is barred because he is not entitled to any process for the academic decision

  of dismissal. In response, Doe argues he has sufficiently alleged that Defendants

  deprived him of his protected liberty and property interests. Defendants did not

  address this issue in seeking dismissal, and for purposes of this motion to dismiss,

  the Court will assume that Doe sufficiently alleged a deprivation of his protected

  liberty or property interest. The Court decides the motion on limited grounds and

  defers consideration of some issues for the summary judgment ruling.

     The State of Indiana is not a "person" who can be sued for damages under 42

  U.S.C. § 1983. Will v. Mich. Dep't of State Police, 491 U.S. 58, 71 (1989). The



                                             6
Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 7 of 9 PageID #: 7370




  University is an arm of the state and is treated the same as the state for purposes of

  § 1983. See Ind. Code § 21-20-2-1 ("Indiana University is recognized as the university

  of the state."); Sebesta v. Davis, 878 F.3d 226, 231 (7th Cir. 2017) ("The University is

  an arm of the state, and states are not among the 'persons' covered by the statute.").

     Moreover, "[t]he Eleventh Amendment bars private litigants' suits against

  nonconsenting states in federal courts, with the exception of causes of action where

  Congress has abrogated the states' traditional immunity through its powers under

  the Fourteenth Amendment." de Lima Silva v. Dep't of Corrs., 917 F.3d 546, 565 (7th

  Cir. 2019) (quoting Joseph v. Bd. of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748

  (7th Cir. 2005)). "This immunity extends to state agencies and state officials in their

  official capacities." Id.; see also Joseph, 432 F.3d at 748. The immunity protects the

  Board of Trustees, IU, IUPUI, IUSM, and IUKSB. See Haynes v. Ind. Univ., 902 F.3d

  727, 731 (7th Cir. 2018) ("[IU] and its Board of Trustees are state agencies for

  sovereign-immunity     purposes")   (citing       Pierick   v.   Ind.   Univ.-Purdue   Univ.

  Indianapolis Ath. Dep't, 510 F.3d 681, 695 (7th Cir. 2007)); Shannon v. Bepko, 684 F.

  Supp. 1465, 1470 (S.D. Ind. 1988) ("[T]he court finds that Indiana University and

  IUPUI are instrumentalities of the state of Indiana and that they, therefore, share in

  its sovereign immunity."); Bell v. Hess, No. 1:16-cv-02464, 2018 WL 1241991, at *5

  (S.D. Ind. Mar. 9, 2018) (suggesting that IUSM is a part of Indiana University). There

  is no indication that the Trustees, IU, IUPUI, IUSM, or IUKSB consented to this suit.

  See Nuñez v. Ind. Dep't of Child Servs., 817 F.3d 1042, 1042 (7th Cir. 2016). To the

  contrary, they expressly stated that they have "in no way consented to suit." (ECF



                                                7
Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 8 of 9 PageID #: 7371




  No. 29 at 18.) And Congress has not expressly abrogated the immunity of the states

  in § 1983 suits. Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012). (Not so with

  respect to Title IX claims. See Cherry v. Univ. of Wis. Sys. Bd. of Regents, 265 F.3d

  541, 554–55 (7th Cir. 2001)). Therefore, Count II is dismissed with prejudice as

  against the Trustees, IU, IUSM, and IUPUI. See Mutter v. Rodriguez, 700 F. App'x

  528, 531 (7th Cir. 2017) (dismissal on sovereign-immunity grounds is on the merits

  with prejudice). (Count II is not asserted against IUKSB. (Am. Compl., ECF No. 8

  at 72 ("Against the Trustees, IU, IUSM, IUPUI, Kuester, Allen, and Hess").)

     Doe's procedural due process claims for damages against Kuester, Allen, and Hess

  in their official capacities must be dismissed as well. An official capacity claim

  against a University employee is in essence a claim against the University, which, as

  explained, is barred. See Kentucky v. Graham, 473 U.S. 159, 165–67, 167 n.14 (1985)

  (suit for damages against state officer in official capacity is barred by the Eleventh

  Amendment). Therefore, Count II, to the extent it seeks damages against Hess,

  Allen, and Kuester in their official capacities is dismissed with prejudice.

     Doe has waived any challenge to Defendants' argument that the official capacity

  claim for prospective injunctive relief against Kuester is barred because Kuester

  cannot provide the relief requested. (See Defs.' Br., ECF No. 29 at 21 (arguing

  Kuester could not provide the relief Doe seeks); Pl's Resp., ECF No. 103 at 22–24

  (arguing claims for prospective relief against Hess and Allen in their official

  capacities are proper but omitting any challenge to Defendants' argument that

  Kuester could not provide the injunctive relief requested).) Thus, the claim for



                                            8
Case 1:20-cv-02006-JRS-MJD Document 140 Filed 08/23/21 Page 9 of 9 PageID #: 7372




  prospective injunctive relief against Kuester in his official capacity is dismissed

  with prejudice.

                                        Conclusion

     Defendants' Partial Motion to Dismiss, (ECF No. 28), is granted in part. Doe's

  due process claims in Count II are dismissed with prejudice as against the

  Trustees, IU, IUPUI, and IUSM; the due process claims for damages against Hess,

  Allen, and Kuester in their official capacities are dismissed with prejudice; and

  the due process claim for prospective injunctive relief against Kuester in his official

  capacity is dismissed with prejudice.

     The due process claims for prospective injunctive relief against Hess and Allen in

  their official capacities survive and will be considered in the decision on summary

  judgment. The due process claims for damages against Hess, Allen, and Kuester in

  their individual capacities are also deferred to the summary judgment ruling.

     SO ORDERED.



  Date: 8/23/2021




  Distribution by CM/ECF to registered counsel of record




                                            9
